Citation Nr: 1634079	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2014 substantive appeal, the Veteran requested a videoconference hearing; in May 2015 correspondence, he withdrew this request.

This decision bifurcates the issue of entitlement to a higher initial rating for PTSD into two separate issues: in excess of 30 percent, and in excess of 70 percent.  Such bifurcation of the issue permits a grant of 70 percent for PTSD throughout the appeal to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether he is entitled to a 100 percent rating for PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); see also Tyrues v. Shinkseki, 23 Vet. App. 166, 178-79 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011 (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2014 statement, the Veteran's VA treating psychiatrist opined that the Veteran is completely unable to function in any work setting.  This statement raises a claim for a TDIU rating, which under the cited caselaw must be addressed.

The issues of entitlement to an initial disability rating in excess of 70 percent for PTSD, and service connection for bilateral hearing loss, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  Throughout, the Veteran's PTSD symptoms have been manifested by social and occupational impairment, with deficiencies in most areas.

2.  It is reasonably shown that, by virtue of his service-connected PTSD, the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD have been met.              38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

2. The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A.    §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A VA PTSD examination was conducted in conjunction with this appeal in July 2012.  The Board finds this examination to be adequate based on the information provided at the time of the examination, as the VA examiner considered the Veteran's subjective history and complaints, conducted a thorough examination, and provided all findings necessary to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4. 

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 30 percent.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 46, 47, 48, and 60 for his PTSD during the applicable timeframe.  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD throughout the appeal has been manifested by social and occupational impairment, with deficiencies in most areas, and symptoms that more nearly approximate the 70 percent rating under Code 9411.

In July 2012 correspondence, Elizabeth Wharton, a social worker with the Mobile Vet Center, provided an assessment based on her treatment of the Veteran since July 2011.  She noted that he avoids all reminders of combat including: fireworks, crowds, chaotic and noisy situations, helicopters, movies, books, certain smells, and free time that allows intrusive thoughts and memories.  During treatment, the Veteran described himself as a "loner" with only two trusted friends.  (Although they are trusted friends, the Veteran has never spoken to them about his experiences in Vietnam).  The Veteran also sought work that allowed him to work independently.  His wife describes his difficulty with anyone walking behind him or making loud or sharp noises; although he goes to church, he does not attend any services, choosing instead to work with the children.  The social worker opined that the Veteran's PTSD symptoms severely restrict his social and emotional functioning.

On July 2012 VA PTSD examination, the Veteran relayed that he has been married for 44 years.  He described his marriage as "average" and his relationship with his two children as "good"; with respect to other relationships, he relayed that he knows many people but does not get along with all of them.  He was trying to go to church and trust a few people in the church, but he did not "know how that's going to go."  He reported having nightmares related to events in service and stated that his PTSD symptoms increased after allowing a mother and daughter to interview him about his experiences in Vietnam.  He also reported that he has contacted the sheriff's department regarding people trespassing onto his property.  Based on mental status examination, the examiner found that the Veteran's PTSD symptoms included anxiety and chronic sleep impairment, and determined that the Veteran's PTSD Checklist score was 67, suggesting mild PTSD.  Based on these findings, the examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In January 2014 correspondence, the Veteran's VA treating psychiatrist opined that the Veteran has "one of the more severe PTSD symptomatic presentations" that he has seen in his six years at the clinic.  Specifically, and despite vigorous treatment, the Veteran continues to have constant and chronic hypervigilant anxiety bordering on paranoia which he manages with "profound avoidance[,] both social and interpersonal."  The VA psychiatrist opined that the Veteran is "completely unable to function in any work setting at this time and is therefore a suitable candidate for unemployment status."

On November 2014 examination, the Veteran's VA treating psychiatrist opined that the Veteran has one of the most severe cases of PTSD that he has seen in his seven years of working at the clinic.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and grossly inappropriate behavior.  The examiner noted that the Veteran feels compelled to always keep a loaded weapon nearby, and opined that the Veteran's symptoms cause total occupational and social impairment.

The Board notes that there is evidence both for and against the claim for increase.  However, the Board finds that the July 2012 assessment by the Veteran's treating social worker, and the January 2014 correspondence and November 2014 assessment by the Veteran's treating VA psychiatrist to be the most probative evidence of record as they cite to factual data that support the conclusions reached and accounts for all evidence of record.  The Board also finds probative that VA treatment records show that the Veteran's treating psychiatrist consistently assigned GAF scores of 47 or 48, indicating serious symptoms or a serious impairment in social, occupational, or school functioning.  The Board recognizes that the Veteran's VA examiner opined that his condition results in occupational and social impairment due to mild or transient symptoms.  However, the examiner did not have the same regular contact with the Veteran as his treating psychiatrist and social worker did.  The Board thus finds the opinions of the Veteran's treating psychiatrist and social worker, who both documented severe PTSD, more probative than the VA examination.

Resolving reasonable doubt in his favor, the Board finds that the Veteran's PTSD has been manifested by social and occupational impairment, with deficiencies in most areas, with symptoms that more nearly approximate the 70 percent rating under Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board will not address in this decision entitlement to a rating in excess of 70 percent or any extraschedular considerations because the Board has bifurcated and remanded the remaining question of entitlement to a disability rating for PTSD in excess of 70 percent.  The Board will address those matters in a later decision if the benefits sought on appeal are not granted by the AOJ on remand.



TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection has been established for PTSD, rated 70 percent (pursuant to the above decision), from July 19, 2011; tinnitus, rated 10 percent from July 19, 2011; and malaria, rated noncompensable since June 12, 1972.  As the Veteran has a single service-connected disability rated at 70 percent, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16(a) is met.  Therefore, the question remaining is whether he is unable to engage in substantially gainful employment because of his service-connected PTSD. 

According to a September 2012 VA psychology note, the Veteran finished high school but did not attend college.  He worked as a firefighter for 32 years, and later as a central heat/air technician.  He is not currently employed.

In January 2014 correspondence, the Veteran's VA treating psychiatrist opined that the Veteran is "completely unable to function in any work setting at this time and is therefore a suitable candidate for unemployability status."

On November 2014 examination, the Veteran's VA treating psychiatrist opined that the Veteran's PTSD symptoms cause total social and occupational impairment.

Based on the January 2014 correspondence and November 2014 medical opinion, the Board finds that a grant of a total rating based on individual unemployability based on the Veteran's service-connected PTSD is warranted.  It appears that the Veteran is no longer employed and his treating psychiatrist has offered an opinion that gainful employment is precluded due to PTSD symptoms.  Accordingly, resolving reasonable doubt in his favor, as required, a TDIU rating is warranted.

The Board acknowledges that the RO has not yet reviewed the Veteran's TDIU claim.  However, as the Board is able to grant TDIU (which is a full grant of that benefit), there is no prejudice to the Veteran by the Board's undertaking appellate review of this issue pursuant to Rice.  No purpose would be served by sending the TDIU issue to the RO for initial adjudication.


ORDER

A rating of 70 percent, but not higher, for PTSD is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his remaining claims of service connection for bilateral hearing loss and entitlement to a disability rating in excess of 70 percent for PTSD.

Service Connection for Bilateral Hearing Loss

While the Veteran was afforded a May 2012 VA hearing loss and tinnitus examination, the Board finds the opinion offered to be inadequate for rating purposes because the primary rationale offered for the negative opinion cited normal audiometry at separation.  Under governing caselaw, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993). Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's hearing loss is necessary.  See Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

The record also suggests that the medical evidence associated with the record is incomplete.  On May 2012 VA hearing loss and tinnitus examination, the examiner referred to VA audiological examinations conducted on April 29, 2010, and November 1, 2011.  The record contains VA treatment records only from October 2011, and therefore does not include the April 29, 2010, VA audiological examination, suggesting that pertinent VA treatment records are outstanding. Accordingly (and because VA treatment records are constructively of record) records of the reported VA treatment must be sought.

Increased Rating for PTSD

The Board notes that the allowance of a 70 percent rating for PTSD is not the highest rating available under 38 C.F.R. § 4.130, Code 941.  As such, the Veteran's claim for entitlement to a disability rating in excess of 70 percent for PTSD remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The most recent VA examination to evaluate the Veteran's PTSD was in July 2012, more than four years ago.  VA treatment records and opinions by the Veteran's treating VA psychiatrist and social worker appear to support his report of worsening PTSD symptoms.  In light of the allegation of (and clinical record suggesting) worsening, a new examination to ascertain the current severity of his PTSD is warranted.

Further, the record also suggests that the medical evidence associated with the record is incomplete.  Although multiple VA treatment records are of record, they do not appear to be complete, as several pages of treatment are missing within each (electronic) document.  Accordingly (and because VA treatment records are constructively of record) the complete records of all VA treatment pertaining to the Veteran's service-connected PTSD must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his hearing loss disability and his service-connected PTSD (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his hearing loss and service-connected PTSD, in particular records of an audiological evaluation performed on April 29, 2010, and treatment records from the Mobile Vet Center.  The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received is associated with the record.

2. Then, the AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and a supplemental opinion regarding the cause of his bilateral hearing loss disability. Based on a review of the Veteran's claims file, the audiologist should offer an opinion that responds to the following: 

What is the most likely cause for the Veteran's hearing loss disability? Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise trauma in service? If not, please identify the causal factor(s) for the hearing loss considered more likely. 

The examiner is asked to address the Veteran's reports of exposure to noise during service, as well the effect, if any, his postservice noise exposure had on his development of hearing loss.  The examiner must explain the rationale for all opinions.

3. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD. The Veteran's record must be reviewed by the examiner in conjunction with the examination. The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 70 percent (and also note any symptoms of similar gravity found that are not listed).

The examiner must explain the rationale for all opinions, and should comment on the July 6 and 10, 2012, statements from Elizabeth Wharton, Licensed Marriage and Family Therapist at the Mobile Vet Center, and the January 2014 VA opinion and November 2014 VA PTSD examination by Dr. Douglas Ewing, the Veteran's treating psychiatrist.

4.  Thereafter, the AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


